Explanations of vote
Oral explanations of vote
(PL) Mr President, I supported Commissioner Barrot's candidacy in today's vote. The Commissioner has undertaken to adopt a strong stance in negotiations with the United States on the issue of visa-free tourist travel for citizens of all European Union countries. In addition, the Commissioner's proposal on tackling the problems of asylum seekers in the spirit of solidarity, and notably providing assistance to countries such as Poland who are responsible for securing the external borders of the Schengen area, has convinced me that Commissioner Barrot has a sound grasp of the problems within the remit of the Directorate-General for Justice, Freedom and Security.
on behalf of the Verts/ALE Group. - (FR) Mr President, first of all I would like to apologise for my absence during this crucial vote. As the train from Paris to Strasbourg was one and a quarter hours late several of my colleagues and I were unable to vote on this Directive and resolution. Like my group I would have voted completely against the resolution and the directive.
I wish here and now to express my deepest disgust. The dignity of this Parliament and of the wider European Union is not in keeping with the detention centres in which we house tens, hundreds or even thousands of our fellow citizens who are immigrants or are from an immigrant background. All this seems to smack of self-protection on the part of the European Union, which is something that I and my group find unacceptable.
Of course measures need to be taken today to control migratory flows, but the defensive actions that have just been voted on are not a proper response to economic migration or to climate migration, which will not be long in coming. If the European Union, the European Parliament, the Commission and the Council were to provide the development aid that is so essentially needed then perhaps we would be entitled to react in this way, but we are not there yet. Where we are at, in fact, is 0.38% of the budget instead of 0.42%, after having planned for 0.7%.
Let me say this in all seriousness: I am ashamed for our Parliament and I am ashamed for the European Union that we are seeking to build, which should be a Union that is open and hospitable and that is able to welcome into its fold all citizens of the world.
on behalf of the GUE/NGL Group. - (DE) Mr President, the compromise reached between the European Parliament's rapporteur, Mr Weber, and the Home Affairs Ministers on the so-called Returns Directive is a bad compromise which casts doubt on the European Union's credibility in the field of human rights. My group therefore resoundingly rejects the Directive.
As a co-legislator, Parliament had a legal and moral duty to work to achieve rules which are acceptable but above all, are compatible with human dignity. It should have exercised this responsibility in full and fought for such rules. Instead, a majority in Parliament has allowed the Council to impose its own rules, purely and simply so that the Directive can be pushed through at first reading. Even though the Directive might improve the legal position in some individual Member States, perhaps because national law does not set an upper limit on the period of detention, it is the overall context which is crucial.
The Directive legitimises up to 18 months' detention for people whose only 'crime' is to seek a better life for themselves and their family in Europe. In our view, current deportation practice in the Member States does not justify or excuse treating the needy as criminals now or in future. Instead of giving their blessing to the current practice - which violates the human rights of 'illegally staying third-country nationals' - at European level as well, the Member States should be looking for a lasting solution to the problem of migration.
For our Group, this means, above all, finally establishing a common legal immigration policy which safeguards the human rights of migrants and offers prospects to people in great need who enter Europe, often risking their lives to do so.
The European Parliament has missed the opportunity to act on its responsibility here and stand fast against the Council. The urgent appeals of numerous human rights organisations and the churches have unfortunately been ignored.
(HU) I too would like to add an explanation of my vote on the Weber report. As a Member of this Parliament I believe it is important to adopt this report, which represents a first step towards a European Union policy on immigration. At the same time, as a human rights and minority rights lawyer I believe that my yes vote is justified. The Weber report is the result of a difficult compromise, in the course of which Parliament has been able to ensure that a good number of humanitarian and human rights viewpoints have been incorporated in the text. In areas where there is no regulation, this represents progress. In areas where there is already broad-based regulation, it cannot pull down higher standards. As is the case with all compromises, there are weak points, vulnerable points in the text. I therefore understand the reservations expressed by religious organisations and lay persons, and I agree with them that we cannot allow the high-flown language of the legislation to be used to circumvent humanitarian or human rights considerations. We cannot allow this text to be the source of new tragedies or for splitting families up; there has already been enough suffering in the lives of immigrants who come to us seeking a more humane existence. Thank you.
- (NL) Mr President, I voted for the Weber report, but I have to say to you that it was with some reservations. People on the left and the extreme left have raised a hue and cry against the Directive. They have presented it as if the human rights of the illegal migrants are being blatantly denied by the Directive, whereas in fact the opposite is the case. In the first place, for instance, the regularisation of illegal migrants by a European Directive will be pushed forward as an acceptable policy option. The Member States will also be obliged to provide free legal assistance to illegal migrants who request it.
It is not acceptable to let people gain rights from a situation of illegality. Apart from that many elements in the Directive are entirely without obligation. Having said that, the Directive offers some Member States the opportunity to detain illegal migrants for longer with a view to their deportation. Another positive provision is the five-year re-entry ban following a deportation to prevent them from coming into the rest of Europe. The immigration problem requires much more radical measures that those supported in this report, but it is a step in the right direction.
- (NL) Mr President, let us take a moment to look at the figures. In about 100 years the world population will have multiplied about sevenfold, from 1 billion to 7 billion people. This population explosion cannot continue without consequences for a prosperous European continent that also has to contend with a huge demographic deficit. The immigration problems that we have today are very serious indeed, but they are still manageable compared with what will descend on us in decades to come. When we look at it from this perspective, the measures provided for in this supposed Returns Directive are actually futile and are certainly insufficient. We will need to do a great deal more than these half-hearted measures taking two steps forward and one step back to stem the illegal flow. However, because a small signal for a policy to return illegal migrants is better than nothing at all, I voted for the Weber report but without enthusiasm.
(IT) Mr President, ladies and gentlemen, today, by voting in favour of the Weber report, we may have taken a crucial step towards drawing up a comprehensive framework of measures against illegal immigration: measures that will respond to the security demands of a huge number of European citizens, many of them victims of crime perpetrated by third-country nationals.
I am pleased to ascertain, to note, that the European Parliament, guarantor of universal freedom and rights, has at last come out in favour of a common policy to meet the needs of Member States in the fight against illegal immigration. We have made clear that the aim is not just to detect those who are staying illegally, but also to put in place clear, transparent and rapid return procedures. It is therefore not only a matter of clamping down on the phenomenon, as some would have it, for instance with the re-entry ban ...
(The President cut off the speaker)
(ES) I voted in favour of some amendments - four, to be precise - that sought to improve this directive. However, I also voted in favour of the final directive, even though these amendments were not approved.
I believe that this directive substantially improves the rights of irregularly-staying immigrants in many European Union countries. That is something that cannot be denied: we only have to compare the laws that currently exist throughout the Union.
Obviously it is not the directive that some of us would have drawn up if we had had the chance to do so, if each of us had been left to prepare it individually. However, there has to be balance in the codecision procedure between the legitimacy of the European Parliament and the legitimacy of the all of the national parliaments and governments.
It is the national parliaments that now bear a great responsibility in terms of applying this directive, just as the European Commission and the Court of Justice have to monitor its application. From now on, restrictions on rights in the Member States are subject to European law; they are no longer national decisions.
(IT) Mr President, ladies and gentlemen, I am pleased to see that I am still admired by many colleagues, whom I should of course like to thank for having waited to hear why I voted in favour of the Weber report.
Mr President, I believe that we are facing something not very different from the Barbarian invasions of the Roman Empire 2 000 and more years ago. At that time the Roman Empire was invaded by armed troops, and the Romans took up arms to defend themselves but succumbed, as we all know, in tragic circumstances.
Now that Europe is the destination of inhabitants of all the other countries in the world - they are quite right, of course, because they are hungry, just as the Barbarians were hungry and wanted to nourish themselves at the fountains of Rome - Europe is entitled to defend itself and to establish that those wishing to invade our territories must be escorted back to the border.
(FR) Mr President, with 10 million illegal immigrants in Europe and with a Boeing holding 300 passengers we would need to fill more than 30 000 Boeings in order to meet the provisions of the Directive on the return process. That means more than 1 000 Boeings taking off from each of the 27 European capitals over a period of three years.
In terms of numbers this would clearly be a mad and surreal proposal. However, there is something even more insane. As immigration is in fact nothing more than the social reflection of economic globalisation, where world capitalism makes workers compete with each other, what we are doing is producing a Directive to deal with the reflection of a problem. I do not know if this is a case of hypocrisy or someone's idea of a joke, but in any case it is certainly short-sighted. The nomads of the planet keep on the move because they want to eat and drink, look after themselves and educate themselves. Food and the shortage of it, water and the distribution of it, pandemics and the manner in which they spread are all now part of what the nations of the world have in common. The sooner we act together to tackle and manage politically our common problems the sooner we will be able to ...
(The President cut off the speaker)
- (FR) Mr President, the emigrationists have waged a disinformation campaign against this Directive on the return of illegal immigrants, which they call the 'Directive of shame'. This is no more than well-organised political play-acting between left and right. The left protests in order to obtain additional rights for immigrants and when it gets them it pretends that the whole process is firm and rigid.
In reality the document as amended protects the rights of returnable immigrants and their continued stay in Europe much more than it ensures their repatriation. Holding people in detention centres is an extremely restricted measure of last resort and the 18-month detention period is the absolute upper limit to be used in very exceptional cases only. Those countries that have legal limits below this will retain them. The deadline for voluntary return saves those concerned from being banned from the territory of the European Union and Member States are called on to regularise this on the slightest pretext. In other words, France, which has the most lenient legislation in all Europe, will not be forced to change it, even less to take a harder line. Mr Sarkozy may want people to think the opposite, helped out by the posturing of the left. It is only because of some of the positive aspects of this document that ...
(The President cut off the speaker)
Mr President, there was a wonderful symbolism this morning. One after another the speakers stood up and said that they would respect the Irish people. Then immediately afterwards in the vote we pushed through this report, which is the first step towards creating a common policy on immigration and asylum, which would have been a large part of the Lisbon Treaty.
If we were serious about respecting the vote of the Irish people, far from proceeding with this stealthy implementation of the provisions of that text, we would start reversing those parts that were brought in in anticipation of a 'yes' vote, including the European External Action Service and the Charter of Fundamental Rights.
Mrs Wallström said this morning that it was important to find out why people had voted no. What had they been voting against? she asked. Let me help her with that: I suggest that they were voting against the Lisbon Treaty. The give-away was the ballot paper which asked whether they wanted to approve the Lisbon Treaty.
Mr Cohn-Bendit said that it would be quite wrong to have one million people deciding the fate of half a billion Europeans. Well, I am happy to agree with that. Give the half billion their referendums too. Pactio Olisipiensis censenda est!
(Applause)
(DE) Mr President, I rejected this report because it misses the target on three important points. Firstly, it was not possible to secure the adoption of Amendments 170 and 171, which were particularly important in terms of regional networks and would have created exemptions which are justified on grounds of size.
Secondly, the third way was also not accepted. It is important to have planning predictability in the energy sector, but unfortunately, the Commission prevailed with its legal unbundling and total unbundling. In my view, this is unlikely to move us in the right direction.
Thirdly, we failed to establish liability for the nuclear industry in the event of accidents. For all these reasons, the Austrian People's Party (ÖVP) opposed the report and was unable to vote in favour of the package.
(CS) I voted for the report by my fellow Member Mrs Morgan because I agree that it is necessary to ensure a secure supply of gas and electricity, a sustainable, low-carbon energy market and global competitiveness. How to reach this goal was one of the issues debated here in plenary yesterday. There is no clear-cut evidence to prove that full ownership unbundling automatically leads to increased investment and improved network performance. In this regard, I can still see some room for manoeuvre in the search for a solution that is beneficial both to consumers and other parties who might wish to enter the market. In order to create a pan-European electricity market, we need more intensive regional cooperation in the area of cross-border transmission and coordination of investment and operational activities. Consequently, I support the principle of strengthening the mechanisms coordinating regional cooperation.
(PL) Mr President, the common market implies greater competition and consequently higher standards. Participants in the market are therefore obliged to make the appropriate investments and improve the capacity of their distribution networks. This results in safer supplies and fewer problems with energy supply. The creation of an internal market in energy is very important, as we can observe that the demand for energy is constantly increasing. The internal market in energy represents an important step in the right direction, but it is still not enough to ensure Europe's energy security. We need to create a common energy policy in the spirit of solidarity. Suitable mechanisms should be devised, allowing Member States to support each other if energy crises arise. It is even more important, however, for Europe to at last begin to speak with one voice on external energy policy. Energy security can only be achieved through a cohesive, effective and above all common policy.
Mr President, I voted in favour of the Morgan report. I thought there were some very important elements there. We obviously need a far more competitive energy industry in Europe to ensure that everyone across Europe benefits from better competition, lower prices and better-value quality services.
I particularly welcomed the passage on decentralised generation, especially where it said, 'We must ensure that power is returned to the people through support for local and micro generation'. Those of us who support direct democracy in a localism agenda would say, 'Why stop at energy?' Why not devolve more power in a whole series of areas, not only back to national governments, but also to local communities - those people closest to the issue that is being legislated on? Here I sit with my colleagues, Daniel Hannan and Chris Heaton-Harris, who are also members of a great organisation called the Direct Democracy Movement. If you truly believe in power to the people, we should devolve power back to them and ask them what they want. If you truly ask them about the Lisbon Treaty - as we did in Ireland - they would say 'no'.
Mr President, I too supported the Morgan report because I am convinced that we should be unbundling ownership fully in this particular sector, and the experience of Member States indicates that full ownership unbundling leads to increased investment and improved network performance.
However, I want to talk about local generation as well, because I believe this is a good step forward, as long as local projects are supported by local people and benefit the local area.
In the region I represent, in the constituency of Daventry, we have a number of unwanted wind-farm proposals. Some have been defeated, some are coming forward, but none will service the local area. They are all based on some sort of new 'subsidy farming' created by a British Government directive stating that we need to head down this particular route of renewables and nothing else. It is a very short-sighted focus on what we should be doing.
So surely, if we are going to go down to the most local of areas to produce our energy, we should trust the people locally to take on the solutions that they need.
on behalf of the PPE-DE Group. - (DE) Mr President, I voted in favour of this report. I think it is sensible to have a European internal market in the energy sector, so we need a network of transmission system operators. However, we must ensure that when it comes to implementation, we genuinely create a level playing field but provide leeway for regional exemptions at the same time. It must be possible to provide cross-subsidies between various energy sectors in order to secure the energy supply in Europe's most remote regions and valleys and on its islands. We can assume that supplying energy here is far more expensive and therefore less financially attractive to companies, so we need to be able to strike a proper balance here.
I have one brief comment for my British colleagues: as I understand it, there has only ever been one referendum held in Great Britain, namely on accession to the Community. Perhaps you should change your national constitution to allow the introduction of this instrument of direct democracy. That is something which I would greatly welcome.
Mr President, I apologise for my tardiness in getting up to speak. I was applauding the previous speaker who made a very valuable conclusion to his speech.
My comments are also relevant to the Chichester report, so I think I will take the comments together rather than asking for two separate speaking times. In some ways this report may highlight one of the potential flaws in the thinking of the Eurocrats and people who quite often sit in this House, namely that, whatever the problem, Europe has to be the solution. Of course I welcome an agency of European regulators where national regulators are working together, but let us not forget that quite often the regulators who are best placed to understand local circumstances are national regulators.
Let us not allow this body to become a European super-regulator. Let us make sure that the regulator understands local nuances and is truly accountable to local people. If we were accountable to local people, then they would have the opportunity to vote against the Constitution.
Mr President, I am already thinking of my press release and I think I shall start by speaking 'to a packed House' - although maybe I should just say speaking 'to a packed interpretation booth'. I appreciate the interpreters for staying on, missing their lunch and listening to these things.
I am an English soccer referee and I therefore fear every Polish politician in this House who wants to kill such a person. However, I was thinking, after watching the football last night - especially the France-Italy game - that maybe the French team should do what their political masters do and completely ignore the result and turn up at the quarter finals anyway, because that is what we are going to do with the Lisbon Treaty in this place.
The reason - and, Mr President, you might wonder how I am going to get to the report, and so do I sometimes - we do not need the Lisbon Treaty is proved within this report. The EU will not grind to a halt without this Treaty. Today we successfully voted on a massive change in institutional organisation in this place - and we did not need an extra treaty to do it.
Written explanations of vote
in writing. - (RO) I appreciate very much the firmness and lack of doubt with which Mr. Barrot undertook to support the rights related to the European citizenship and, in particular, the freedom of movement, on the occasion of his hearing on Monday.
The rights and freedoms of the European citizens are the most important gains from the European integration and should not be jeopardized under any circumstance and no matter the reasons that might be invoked.
The citizens of the country I represent in this forum, Romania, watch carefully and with concern the discussions regarding the freedom of movement from certain Member States.
The Romanian citizens from abroad, who are, most of them, correct and hard-working workers, bring incontestable benefits to the economies of the countries where they work.
They - and I am convinced that they are not the only ones - are expecting the European Commission to play an active and firm role in defending the full freedom of movement.
I hope with all my heart that Mr. Barrot's entire mandate will stay under the sign of this commitment to defend the rights of the European citizens.
in writing. - (PT) We are confronted by a humanitarian drama in which families are not only suffering the pain of their relatives being missing, but have also had to live for decades with the agony of not knowing their fate.
For this reason, I consider it vital that all parties concerned continue to cooperate constructively so that the investigations being carried out into the fate of all missing persons in Cyprus can be speedily completed.
The role played by the CMP (Committee on Missing Persons in Cyprus) is also vital in terms of identifying any human remains found.
As the EU's financial contribution to the CMP project only covers the period to the end of 2008, I therefore support the allocation of further financial assistance to the CMP so that it can continue its activities in 2009. This contribution should also enable it to increase its capacity, particularly in the field, to hire more scientists and to fund more equipment as necessary.
in writing. - (SV) We have nothing against the Cypriot committee getting further help and financial contributions for its continued work, but we think that the money should be allocated to the Red Cross, which has experience and expertise in the field. We therefore choose to vote against the proposal.
in writing. - (DE) As the rapporteur, I welcome the European Parliament's overwhelming endorsement of the resolution on missing persons in Cyprus. It is the right of every relative of the missing persons to know their fate through the exhumation and identification of the remains. Locating the remains of their relatives, who have been missing for decades, and giving them a decent burial is the only way for Greek and Turkish Cypriots to close this painful chapter in their lives, for it finally gives them certain knowledge of the fate of their loved ones. I am convinced that this can make an important contribution to the positive moves towards the reunification of Cyprus.
Through the provision of funding, the EU is already actively supporting the work of the Committee on Missing Persons (CMP) at the exhumation sites, in the anthropological laboratories and with the families concerned. It is important, in this context, that the Committee on Missing Persons should carry out all the necessary investigations and analyses while there are still eyewitnesses available who can provide information about this humanitarian problem of missing persons.
I therefore consider it essential to provide for an additional amount of EUR 2 million in the general budget of the European Union for 2009, and would urge the Council and the European Commission to reach agreement on this extra financial support.
in writing. - I voted against this report because it makes it harder for nation states to return illegal immigrants. And once given residence in EU Member States, those illegal immigrants would find it easier to enter Britain, thereby adding to the burden of illegal immigration in the UK. Immigration and asylum policy should in any case be decided by democratic nation states not the European Union.
in writing. - (IT) Thank you, Mr President. I voted against the Weber report following the rejection of the PSE amendments.
There is undoubtedly a need for legislation in this highly sensitive area, not least in view of the arbitrary interpretations often applied by Member States. Nevertheless, the current proposal contains unwarranted shortcomings. For example, the treatment envisaged for unaccompanied minors is unacceptable, as is the failure to include guarantees for persons in difficulty, such as victims of trafficking, pregnant women, the elderly and the disabled.
Another absurdity is the provision whereby the period of detention may be increased in the absence of 'administrative' cooperation from the country of origin. The situation of Sudanese refugees, for instance, will be dependent on the efficiency of municipal registry offices. We needed firm rules to guarantee the safety of our citizens, not harassment which is an affront to human dignity. Europe has written an ugly page of its history today.
in writing. - The European Parliamentary Labour Party (EPLP) has abstained on the legislative proposal, due to the fact the UK is not obliged to follow this Directive, as it has an opt-out/opt in on JHA measures concerning immigration and asylum. However it was very important to consider our responsibility carefully as it would have had a direct effect on those countries legally bound by this Directive.
The Weber report required a series of amendments that would have improved on the rapporteur's draft. It was important that the report should have included the particular amendments as recommended by the PSE Group. As these amendments were not adopted we have abstained on this report. These were:
Amendment 98 ensuring the protecting of unaccompanied minors;
Amendment 103 concerning the length of detention and conditions;
Amendment 95 on the definition of the risk of absconding.
Overall the EPLP feels that this report did not enhance the capabilities of EU States to deal effectively yet humanely with the returning of third country nationals residing illegally in the EU but has instead added extra burdens to an already complicated and highly emotionally charged issue.
in writing. - (PT) The Directive on illegal immigration poses an impossible dilemma. On the one hand, the lack of rules opens the door to many cases of inhumane practices involving immigrants. On the other hand, there is little positive consensus on this Directive, which is built around many vague concepts and references to the discretion of Member States. In other words, this Directive is weak. The compromise agreement does not achieve the ambition of a European Europe. Parliament now has the impossible task of choosing between chaos leading to barbarism and poor or incomplete rules, without having made any of the noise that a true parliament should make. Due to sheer bad luck, nothing more can be expected from the Council, and the Commission is dragging its feet in setting up a European solidarity fund with the countries of origin of illegal immigration and with the Member States in southern Europe which are directly suffering the misery. It is ironic that a sincere vote today means voting with your eyes closed.
in writing. - We voted to reject the report because we don't want any kind of European Common Immigration Policy. We feel that it should be up to individual states to decide who is expelled from their territory and under what circumstances.
Whilst we almost never vote for any legislation, we would like to point out that we did vote in favour of Amendment 75, which rejected the Commission's proposal for a common expulsion policy, but not for the reasons/justification given by the group which tabled the amendment. We had our own reasons for rejection.
This is regardless of the fact this directive does not apply in the UK. It is the principle behind this that drove our voting decision.
in writing. - (FR) I am pleased that the Weber report on the Returns Directive has been adopted by a large majority.
This vote is the very illustration of the fact that the European Parliament has not given in to the populist and electioneering campaign that was waged against this proposal for a directive, but has instead preferred to take the path of responsibility and pragmatism.
Parliament has demonstrated maturity and a sense of conscience in adopting a document that will unquestionably increase the level of protection afforded to third-country nationals living in those Member States where such protection is at the lowest level, or even nonexistent.
This vote has the double merit of not undermining those current national provisions that already provide sufficient guarantees - as in the case of France, for example - while at the same time taking those Member States whose systems are the most restrictive and the least protective to a more humane level.
This text, which does not concern asylum seekers, is only the first move towards the framing and basic harmonisation of rules on immigration. It should not be taken in isolation but is to be seen as part of the EU's global policy for the promotion of legal migration, which is something Europe needs.
I voted against the Returns Directive. I was prepared to support a Directive that, far from being perfect, would provide useful guidelines for those European Member States having no immigration laws of their own, or indeed for those whose legislation is too harsh.
As a majority of the right and Liberals rejected the 10 Socialist amendments, including those relating to better protection for minors, I voted 'no' in the end along with most of my political group. I am still convinced that, even if it cannot take care of all the woes of the world, Europe should remain open to immigration that is positively framed and supervised.
Illegal immigration, with its trail of human tragedy and misery and with the criminality that is linked to illegal networks of this kind, needs to be combated. Third-country nationals who have entered illegally should be repatriated, but this has to be done by way of a process that is worthy of a legally constituted state.
I was ready to support a Directive that, far from being perfect, would provide useful guidelines for those nine European Member States that have no immigration laws of their own, or indeed for those whose legislation is too harsh.
in writing. - (SV) The June List takes a very critical view of this report and the compromise which is being supported by certain political parties. A country's refugee policy is a strictly national matter and it must be decided within the context of the country's legal culture. Through this report the EU takes a major step towards imposing a European migration policy which comes down hard on illegal immigrants. What is in prospect is the arbitrary and systematic detention of persons who have not committed any crime, but have merely crossed an international border. The report proposes that people should be totally excluded from European territory for a period of five years, irrespective of their situation, which in effect means Fortress Europe.
The EU is supposed to be a Union of values which holds human rights and human values sacred, but this proposal flies in the face of that. Organisations such as the United Nations Refugee Agency (UNHCR) and the office of the UN High Commissioner for Refugees already exist to uphold the human rights of vulnerable people and to stipulate acceptable rules and standards for humane treatment.
The June List rejects this report and hopes that other Members will do the same.
in writing. - (PT) Regrettably, the proposal that we made to reject this ignoble Directive was itself rejected by a majority of this House, due to the Social Democrats and the right banding together.
Through our vote, we tried to prevent the Council agreement from going forward as this aims to create a Community immigration policy that is restrictive, selective and criminalising and that does not respect the human rights of immigrants.
The numerous unacceptable aspects of this Directive include: the possibility of detaining immigrants for a maximum period of 18 months; the detention of families, even with minors; the expulsion of minors without them having to be delivered to a member of their family or a legally appointed guardian, and the limitation on entry into EU countries, for a period of up to five years, for an immigrant who has been expelled.
If the EU institutions want to adopt measures on immigrants, they should suggest that the Member States ratify the UN Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families.
The dignity of human beings cannot be called into question. Their rights must be protected and recognised, regardless of their documentation situation. We must not introduce policies that violate human rights and criminalise men and women who only aspire to a job and, in many cases, to the basic right to life.
in writing - (FR) Human rights are not negotiable.
Deprivation of liberty, as provided for in this document, is a serious act, even when it is for a restricted period. Why are we not talking about welcoming those who arrive on the territory of Europe and about the reception facilities instead of the detention centres? We have known for decades that smugglers have a criminal interest in human trafficking and that often there are accomplices involved in catering for these illegal workers, who are poorly paid and badly housed.
I feel that legal measures are urgently needed to counter the activities of these people smugglers and traffickers. As far as voluntary return policies are concerned, supporting these with a policy of targeted cooperation would send a better signal than imprisoning those who are not guilty of anything. We do not own the earth, we do not have the right to consider ourselves masters of the continent and even legally constituted states like ours are not entitled to contravene the right to the integrity of the person.
in writing. - I voted against the Weber report and deplore the terms of the proposed Returns Directive. The Directive will allow Member States to detain migrants for up to 18 months, even for reasons outside their control. This is not the mark of a civilised immigration policy and falls short of the standards we should expect of the EU.
in writing. - (ES) I voted against this report: it is a very delicate topic as it affects more and more people, and the fact that it is being treated as a logistical rather than a human problem is intolerable. Many of the provisions are simply unacceptable: the introduction of a ban on re-entry to European territory for up to five years, the possibility of detaining families and unaccompanied minors, the possibility of sending people back via transit zones, the low level of protection afforded to people vulnerable to separation, the fact that it does not prevent the detention of asylum-seekers, and the lack of significant guarantees in terms of return and custody decisions.
Furthermore, immigration is closely linked to the development policy. The EU must establish the measures and aid needed to ensure genuine development in third countries. Immigrants and irregularly-staying immigrants have not chosen to be in that position: they cannot stay in their homeland because in many cases their basic needs are not covered. In the 21st century, that is a fact that should put us to shame.
in writing. - (CS) Returning illegal immigrants to their country of origin is a highly controversial subject. A broader interpretation of the 1950 European Convention for the Protection of Human Rights and Fundamental Freedoms, the 1951 United Nations Convention related to the Status of Refugees, as amended by the 1967 Protocol, and the 1989 United Nations Convention on the Rights of the Child mostly prohibits such actions. When I take into account the criticisms of the committees (for example the LIBE Committee), in addition to the above-mentioned texts, I must say that a Directive that makes it possible to detain people for 18 months, as well as the conditions experienced by visiting Members in detention centres, only make the controversy more obvious. Any person who commits a criminal act should be punished, including those who employ the third-country nationals, illegally and under poor conditions. There is no way that the GUE/NGL Group could possibly support this Directive.
in writing. - (IT) Mr President, ladies and gentlemen, today, by voting in favour of the Weber report, we may have taken a crucial step towards drawing up a comprehensive framework of measures against illegal immigration: measures that will respond to the security demands of a huge number of European citizens, many of them victims of crime perpetrated by third-country nationals.
I am pleased to note that the European Parliament, guarantor of universal freedom and rights, has at last come out in favour of a common policy to meet the needs of Member States in the fight against illegal immigration. We have made clear that the aim is not just to detect those who are staying illegally, but also to put in place clear, transparent and rapid return procedures.
It is not only a matter of clamping down on the phenomenon, for instance with the re-entry ban, but also of providing help for minors. These measures are geared to scrupulous respect for human rights in reception centres. Illegal immigration must be combated above all by seeking agreements with the countries of origin, which cannot stand by and watch the unfolding of a tragedy that is no longer just national but also European, and by sending out a strong signal to those preparing to enter Europe illegally. Our continent is not a land of conquest for anyone and everyone, and there are duties as well as rights to be respected.
in writing. - (FR) There has been a lot of noise from the left and far left aimed at stigmatising the Weber report, Parliament's interpretation of the Returns Directive, which does not quite measure up to what is needed as far as immigration policy is concerned.
We hardly dare state the obvious that to cross a frontier illegally without a visa or residence permit is an illicit act and should be treated as such.
In deliberately losing their papers or refusing to say where they come from, so as not to be returned to their country of origin, illegal immigrants and they alone are responsible for the period they spend in detention, which some believe, wrongly, is too long.
To talk about human rights only masks the reality of the situation: Europe is being swamped by illegal immigration, which in essence cannot be controlled, and this is coming on top of the legal migration that is being encouraged by national and European authorities alike.
The Weber report, while inadequate for the purpose, is a step in the right direction. I hope that this is merely the first stage. Are national governments and the European Parliament at last waking up to the scale of the problem? It is already quite late in the day ...
in writing. - (FR) The document that has been adopted today constitutes a total rethink of the work that was done in the LIBE Committee, which had paved the way for a significant improvement on the Commission's original proposal.
This so-called compromise will in effect not bring about any changes likely to improve the degree of protection afforded to persons living in those Member States that have the least acceptable immigration policies. The first reason for this is the restricted scope of the document: asylum seekers and persons who have been detained at border controls are excluded from it, even though they represent a significant proportion of all illegal immigrants. Another more relevant reason is because it gives Member States far too much latitude when it comes to key questions such as the rights of minors and the length of the detention period. The latter has now been extended to 18 months, as compared with the six months proposed by the Socialist Group in the European Parliament.
I am ashamed that a majority in this House has supported the idea of locking up for such a long period people whose only crime is to have come here in search of better living conditions and who are often in an extremely vulnerable state.
I have voted in all conscience against the document. If some basic common rules are indeed necessary then these should be drawn up as part of a responsible and humane approach to illegal immigration and on no account should they be introduced at the cost of sacrificing the fundamental rights and values that we hold dear.
in writing. - (FR) The highly publicised 'Returns Directive', as proposed by the Commission in Brussels and quite wrongly stigmatised by the left and far left as the 'Directive of shame', the violator of human rights, has just been adopted by the European Parliament, to their great displeasure.
However, this Directive, which is supposed to provide for the return of illegal immigrants, is not repressive at all. It does not criminalise immigrants who have entered Europe illegally. Better than that, it gives them the choice between legalisation and voluntary return, all this backed up by privileges and guarantees that protect essential human rights.
What about the right of people to protect themselves and not to be submerged by global immigration? Nothing.
Fortress Europe as decried by all the media in France and elsewhere does not exist. It is a fantasy created to ease the way for legislation that is favourably inclined towards immigration and immigrants under the guise of a semblance of repression.
This is not a good Directive. It is all a front. However it does have the sole merit of representing the first step towards a less immigrationist policy. It should not obscure the fact that other provisions are being drawn up, such as the European Blue Card system guaranteeing legal immigration for employment purposes, and that the stated aim of these measures is solely to encourage more immigration into Europe.
in writing. - (DE) I voted in favour of the Weber report because I believe that the European Union can only combat and prevent illegal immigration with common rules which are tough but fair. This Returns Directive is a successful start to a common European immigration policy.
Europe can only open up to legal immigration if illegal immigration is clearly defined and can be tackled effectively on the basis of common rules.
In my view, the Directive takes due account of humanitarian concerns about the deportation process, notably through the introduction of a maximum detention period of six months. Given that nine Member States, including Luxembourg, previously had no maximum limit on detention, this is a major step forward.
Persons affected by a deportation procedure will now also have the right to judicial remedy before a court or tribunal in order to appeal against the process, ultimately including the European Court of Justice as the last resort. It also ensures that free legal aid is available for persons who lack sufficient resources. This will put an end to the arbitrary deportation policy pursued by some Member States and strengthens the rule of law.
I also wish to make it clear that a maximum detention period of 18 months, which can be imposed by extending the six-month period for a further 12 months, may only be applied in extreme and exceptional cases. This is envisaged only if the person poses a threat to public security or in order to prevent the imminent risk of absconding.
in writing. - (RO) The proposal for a directive, which we discussed yesterday and voted on today, approaches for the first time and directly the European immigration policy, by establishing the standards and procedures for the expulsion of immigrants illegally staying on the territory of Member States. In addition to the objective of legal harmonization of the situation of immigrants, the true challenge of this directive was to find the compromise that would comply with the human rights and the free movement of persons and, at the same time, take into consideration the need for individual and, especially, collective security.
Most Member States have experienced the phenomenon of immigration and the actions taken by their governments have varied according to the flow of immigrants. For this reason, I think Mr. Weber's report regulates these differences between the immigration policies of the Member States, by taking into consideration the principles of every legal system and imposing common standards and procedures for implementation. Thus, I can say that I voted for this report exactly due to the integrated approach of immigration.
Measures such as the voluntary return to the country of origin, temporary detention and special attention given to the protection of unaccompanied minors, as well as access to the healthcare and education services, represent not an infringement of the European Convention on Human Rights, but, on the contrary, the proof that the European Union has taken one more step toward creating a common policy in the field of illegal immigration.
I would also like to congratulate the Council and Mr. Weber for the negotiated compromise.
War, dictatorships, discrimination, natural disasters and poverty drive people from Africa and Asia to flee to Europe. For many refugees it is not a matter of choosing to improve their circumstances but purely a matter of survival. The Tampere summit in 1999 attempted to reduce the flow of refugees into a number of EU Member States. That was not done by appealing for mutual solidarity to distribute the refugees better over the territory of the EU states, but only by restricting entry to Europe at the external borders even more severely. More and more harrowing situations have occurred in recent years. Many people drown at sea, and if they reach land they are locked up for a while, forced into illegality or forcibly sent back to a country where they cannot survive.
The Weber report and the attempt to reach agreement with the Council at first reading have made the situation even worse. It is with good reason that more and more opposition to this is emerging from many quarters. If this is adopted, despite the opposition, it will be possible for people to be locked up without legal process for six months, it will be easier to deport children, and those who have been deported will be banned from travelling to the EU for 5 years, regardless of whether the situation in their country of residence has deteriorated in that time.
in writing. - (DE) Most of the estimated 42 million refugees in 2007 were economic migrants who fell into the trap set by immigration racketeers and risked their lives to reach El Dorado. This leads not only to countless human tragedies but also places a strain on the destination countries' social systems and clogs up the courts with hopeless asylum cases, making life even more difficult for those who might genuinely have a claim to asylum.
In the past, some Member States have attracted further millions of illegals with mass legalisations or mini-detention followed by automatic granting of leave to remain. Although the measures proposed under the Returns Directive are far too lax, they are at least a step in the right direction, especially if the proposed minimum detention period is more stringent than is currently provided for by some Member States, which is why I voted in favour of the report.
in writing. - (IT) I wish to compliment my LIBE Committee colleagues on the compromise struck with the Council. This is the first time that the Union has managed to equip itself with common rules for the return of illegally staying third-country nationals. It is laudable that the aim of the directive, in laying down common, transparent return procedures, is to ensure humane treatment for those concerned and to improve cooperation both with the migrants' national authorities and between Member States, including through the establishment of a re-entry ban, valid throughout the Union and not exceeding five years.
Voluntary return, the duration of temporary custody, with alternatives provided for certain cases, the organisation of custody facilities, the ban on collective returns, the particular treatment to be given to minors and vulnerable persons when adopting a return decision and the preservation of family unity: all of these are positive features of the proposal for a directive, as is the free legal aid, if requested, to pursue an appeal against the removal order.
I am voting in favour of this measure, in the knowledge that illegal immigration will be combated more effectively with common, transparent rules. These rules will enhance the safety of our citizens, confirming once again that when it comes to common problems, such as those related to immigration, Europe must speak with one voice and confirm that the concepts of welcome and lawful conduct are indissociable from one another.
A majority of the European Parliament has today adopted the proposal for the Returns Directive. This proposal for a directive, which is aimed at establishing minimum common standards for the treatment of illegal immigrants, was originally intended as a response to the often tragic situation encountered in the 224 or so detention camps scattered around Europe. It is a sensible initiative, since we know that some countries have no rules or limits whatsoever for the detention of illegal aliens. During the vote in committee the Socialist members made significant progress in laying down essential guarantees on human rights, which were absent from the initial proposal. These have now been removed by the Council and the PPE rapporteur, as it appears that they prefer a more repressive package in the hope that it will discourage those who are already in a state of despair. The result is a Directive that ratifies a process for criminalising migrants, cramming them together under appalling conditions for prolonged periods on end and separating minors from their families, while the so-called guarantees of the right to legal aid and appeal will in fact be left to the discretion of the Member States. This is quite simply unacceptable and contrary to the values that Europe claims to represent. This is why I decided to vote against the text.
The conservative majority in the European Parliament has once again ignored the voice of the citizens and common sense. Adopting the 'Directive of Shame' in a bid to create a Fortress Europe deprives immigrants of their basic human rights and condemns them to a life of illegality. The Council's scandalous and inhuman conciliation agreement is contrary to the existing international legal framework. The assurances of greater protection for immigrants in Europe are in complete contrast with the grim pictures of the 'reception' centres.
Europe cannot shield itself behind this unacceptable legislation and close the door to immigrants.
The New Democracy (ND) government and its MEPs who have actively supported today's decision are largely responsible. What Mr Karamanlis said in front of the television cameras when he visited the immigrant reception centre on the island of Samos a few days ago is belied by the actions of New Democracy.
in writing. - (DE) My reasons for voting against the Returns Directive are as follows:
The Directive negotiated by the EU's Home Affairs Ministers not only establishes a possible 18-month period of detention prior to deportation for so-called 'illegally staying third-country nationals'; it also provides for a five-year re-entry ban for refugees who have been deported. As a result of the Directive, around 8 million non-EU citizens who do not have a valid residence permit are threatened with detention and deportation to their 'home countries'.
Furthermore, the Directive allows the detention and removal of unaccompanied minors, in clear violation of the UN Convention on the Rights of the Child. There are plans to deport migrants to transit countries which are not their home countries. Many procedural guarantees and legal rights for migrants to appeal against deportation have vanished from the final text, which could also put at risk the rights of those migrants who are able to apply for asylum.
In short, the Directive creates a basis for the stigmatisation and criminalisation of migrants who, without having committed any crime, will be deprived of their liberty and held in detention facilities in conditions unworthy of human dignity. The Directive erodes European and international human rights standards by further worsening living conditions for migrants. This new measure is in line with the logic of the EU Member States' immigration and asylum policy as practised since 1990, which is notable for its permanent dismantling of migrants' rights. Opposition to the implementation of the Directive is now required.
in writing. - (FR) The proposal for a directive on returning illegally staying third-country nationals is aimed at providing the European Union with a common immigration policy by laying down criteria for the maximum period of temporary custody, by favouring a voluntary return procedure and by providing for a ban on re-entry to the European Union for those who have been expelled.
The text as proposed is a compromise and like all compromises it can be improved. Thus the maximum detention period of six months, which may be extended to 12 months, is well above the maximum period of custody provided for in my country, Luxembourg (3 months).
On the other hand the document does lay down certain guarantees for families and infants, as well as specifying the conditions governing non-refoulement to the country of origin.
As this matter comes under the codecision procedure Parliament is on an equal footing with the Council of Ministers and a negative vote would lead to delays prejudicial to this highly sensitive issue.
For this reason, and in spite of certain reservations, I voted in favour of the proposal for a directive.
in writing. - (PT) An area with shared external borders and no internal borders must harmonise certain rules on the entry, movement, residence and departure of third-country nationals. A prosperous economy and a welfare state with high levels of protection - in comparison to neighbouring countries - must lay down rules and conditions for the entry of third-country nationals.
It is therefore essential to regulate and achieve a certain coherence between the rules of the various areas with a common border. This must be done bearing in mind that immigration is an asset and a benefit for the countries of destination and a potential benefit for the countries of origin, provided that it is regulated and legal. It must also be borne in mind that, when we show humanity by welcoming people who are struggling, this is a sign of civilisation on which we cannot turn our backs.
I support the essence of this report because it does not force us to reduce our guarantees, but in fact imposes them, albeit inadequately, where they are absent.
Finally, in the debate on this subject, I believe that one point has been missed. The destination of immigration, at least intra-European immigration, is changing. Given that migratory flows are one of the most revealing economic indicators, this point deserved more attention.
in writing. - (FR) It is not that I do not find the text insufficient on certain points, especially those relating to the detention of minors and health issues, but here at last, after three years of negotiations with the Council, this compromise that has been extracted from certain Member States now imposes rules on those countries that have never had any and, a crucial point, does not prohibit others from retaining their own legislation or from going further by introducing even more flexible laws.
I do not support the witch-hunt that is again today being led by some against those who are attempting to set boundaries for immigration in Europe. No, Europe is not a fortress. Nearly two million immigrants come here legally every year. No, the Directive does not impose 18 months' detention: the general rule is six months maximum, with very strictly applied exceptions, it has to be recalled, in those nine countries that have an unlimited detention period. In Belgium, for example, the average period of detention is 22 days.
Voting 'no' today is the easy, headline-grabbing way out, and in this case I am convinced that it will not serve those primarily concerned, namely the migrants themselves, who have to be helped and in some cases reasoned with.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of Mr Weber's report. Europe is at last beginning to address the problem of illegal immigration in a responsible, effective manner. The Returns Directive is an initial step towards a proper policy to combat the phenomenon. Illegal immigrants must be obliged to leave Europe, with all due respect for minimum standards ensuring that those concerned receive humane treatment. As we have always maintained, illegal immigration is an extremely serious problem and responsibility for handling it should be left to the individual countries. Nevertheless, the problem is often a European one, which is why all the responsibilities and costs cannot be offloaded onto certain countries, first and foremost Italy.
The excessive detention period is one of the most important reasons for my vote. The possibility of locking up adults and even children for no less than 18 months is going too far, particularly as they are also to be taken into detention if their country of origin does not cooperate by providing the right papers. Through no fault of their own they often cannot go back. The fact that people staying in the territory illegally can be sent back to the country they travelled through is no solution either. A re-entry ban up to a maximum of five years is incompatible with the idea that people should be given protection in Europe if they need it. This measure will also lead to illegal people trafficking and smuggling. The Union urgently needs agreements on who may come in but is now directing most of its efforts to deportation. As a result, the proposal is one-sided and very unbalanced. Agreements like this are only meaningful if they offer legal protection to people without valid documents. Unfortunately, this compromise does not offer this to a sufficient extent. I would not be doing European migration policy a service by voting for this.
in writing. - The loss of Amendment 98 concerning the treatment of unaccompanied minors, i.e. children, and Amendment 103 on the conditions, duration and lawfulness of migrants in detention, is deeply depressing for those of us who believe in human dignity.
in writing. - (CS) In my opinion, the motion for a resolution concerning common standards and procedures in Member States for returning illegally staying third-country nationals is not a good text. It attempts to 'solve', by means of administrative and repressive methods, a serious problem that really calls for a political solution, aimed at eliminating the causes of illegal migration. The draft report presented by Mr Manfred Weber to the European Parliament in plenary contains nothing more than (more or less) cosmetic changes that do not go to the heart of the matter.
Introducing repressive measures towards so-called illegal immigrants, such as so-called temporary custody, and keeping them under the horrendous conditions that exist in some detention centres (according to the LIBE Committee) violate internationally recognised conventions for the protection of human rights.
Moreover, one fundamental problem appears in the explanatory statement, which affects the overall concept of the document. Although it offers an alternative - the possibility of granting so-called illegal immigrants legal residence permits - both the Commission's proposal and the report to be adopted by the European Parliament are based on a single premise: that illegal immigrants must leave Europe. Taking the above facts into account, my recommendation is that the report be rejected.
in writing. - (RO) The Union is built on common values and protects human rights. I voted for the amendments of the European socialists because they requested Member States to provide seriously sick persons with an autonomous residence permit or another authorization providing them with the right of residence.
This is for the purpose of benefiting from adequate access to medical care, except for the cases in which it can be proved that the given persons can benefit from adequate treatment and medical care in their own country of origin. I also consider it essential that the national of the third country in question be released immediately if the public custody is not legal. Minors under public custody should be able to participate in amusement activities, including play and recreation activities adequate for their age and have access to education.
Unaccompanied children should be provided with accommodation in institutions having the personnel and equipment adequate for the needs of people in their age category. The child's best interest represents an essential ground in the context of taking minors under public custody while waiting for expulsion. I am sorry that these amendments were not adopted. I consider that, without these amendments, the Weber report does not comply with the European values and, for this reason, I voted against this report.
in writing. - We voted to reject the report because we don't want any kind of European Common Immigration Policy. We feel that it should be up to individual states to decide who is expelled from their territory and under what circumstances.
Whilst we almost never vote for any legislation, we would like to point out that we did vote in favour of Amendment 75, which rejected the Commission's proposal for a common expulsion policy, but not for the reasons/justification given by the group which tabled the amendment. We had our own reasons for rejection.
This is regardless of the fact this directive does not apply in the UK. It is the principle behind this that drove our voting decision.
To complete the dominance of the EU electricity and natural gas markets by large-scale capital interests, the package of five proposals for the third legislative bundle is now being prepared by the Commission. The aim is to turn a social good into a market commodity and to promote the capitalist restructuring of the energy sector through the mass privatisation of energy production and distribution.
The proposal sets up fierce competition, especially in the wholesale energy market. It makes for a complete separation of the networks (transmission systems or transmission management systems) from supply and production. Thus in principle there will be no discrimination between the public and private sectors, with the result that public corporations will lose their comparative advantages and competitors entering the market will be safeguarded.
At a time of rapidly rising international oil prices, workers are feeling the pinch; the EU is favouring the interests of capital, and safeguarding and increasing its profits.
The victims of this policy are the energy sector workers, and more generally the working classes. They will face increased prices and a decline in services, as happens wherever the energy market is privatised.
The mass mobilisation of workers and the resounding 'no' votes in referendums reveal growing popular outrage at this policy and open the way to its repeal.
in writing. - (PT) It is interesting to note how, in this third package for the liberalisation of the electricity sector, the same arguments are still being used, despite the fact that we have less and less control over the actions of the economic and financial groups that are operating on the market, imposing their own rules, increasing prices, dismissing workers, increasing the precariousness of employment and increasingly failing to fulfil their public service duties.
While it is true that, without an effective electricity and gas market, the European Union will have increasing difficulty in guaranteeing security of supply, sustainability of an energy market with few coal resources and global competitiveness, it is also true that this market will only be possible if there is a strong public sector.
However, what is being proposed is exactly the opposite. The call is for more liberalisation and the destruction of what remains of this public sector in some countries. Then, in a fruitless attempt to cover this up, the suggestion is made of a charter to protect consumers. We will wait to see how this is applied. In any event, the basic issue is the liberalisation of the sector, which is why we could only vote against this report in the end.
in writing. - President, I spoke on the Morgan report during the debate but I did not have the opportunity to speak on amendment 159. This amendment would prohibit Member States from authorising the construction of new power stations that emit more than 350g of carbon dioxide per kilowatt hour produced. I would like to clarify the position on behalf of the EPLP who have all received a number of letters on this amendment.
Whilst we appreciate that climate change is real and present and we have an obligation to address this, we have voted against amendment 159 because it would knock out the development of all new gas-, oil- and coal-fired power stations. This would be detrimental to Europe's security of supply and to keeping the lights on in Europe.
in writing. - (FR) I voted against the Morgan report and the energy package because I believe that we are going down the wrong road. The proposed Agency will be yet another bureaucratic body. A network of national regulators with extended powers would be a more effective way of ensuring that small producers have access to the networks. Unbundling has become a kind of magic potion, whereas the experience of those countries that have been practising it certainly does not put the case for liberal measures of this kind. The energy market is a global market. Competition for Gazprom and the oil-producing states will come not from the biogas cooperatives but from the big European companies.
in writing. - (PL) When it voted for compulsory unbundling of ownership of energy concerns in the European Union, the European Parliament took a decisive step towards creating a common market in electrical energy. Dividing these concerns into companies responsible for energy production and companies responsible for its transmission is the only way to create an open and competitive market where there is no conflict of interest.
The consumer should be the main beneficiary of the proposed changes. The proposal adopted significantly strengthens consumers' rights. Inter alia, it gives consumers the right to withdraw from a contract with an electricity supplier without additional charges. Consumers are also given the right to change their energy supplier in a very short time.
It should be borne in mind that the electricity market is currently dominated by monopolies that abuse their position on uncompetitive markets. I believe that price caps will protect energy users from exploitation by energy concerns, without deterring new entities from entering the market.
Clearly, the solutions proposed will not resolve all the problems related to energy currently confronting us, such as the rise in oil prices. Nonetheless, these solutions represent appropriate steps towards the development of a more competitive market. The debate is to continue in the Council. Unfortunately, however, it is unlikely that all of the European Parliament's proposals will be accepted. As the rapporteur rightly pointed out, many Member States protect want to protect their own national interests.
in writing. - (FR) This third energy package dogmatically persists in following the course of total separation between the energy production side and the distribution networks.
It is aimed at subjecting the entire energy sector solely to the laws of the free market and to everyone competing with everyone else.
As the same causes produce the same effects this will lead the European Union to an even bigger disaster than that experienced by California in the year 2000.
This policy is bad for consumers, bad for the industry's employees, bad for SMEs and SMIs, bad for jobs, bad for security and bad for the environment. The market and the private sector are incapable of meeting the energy needs of Europeans and of responding to the challenges of global warming and the post fossil fuel era. Their prime objective is to pay out as much as possible to their shareholders, not to act in the general interests of the nation.
We need a proper internal market for energy in Europe and this will only be achieved on the basis of cooperation. The energy sector needs to be guided by coordinated public action from the Member States, not by the activities of the financial markets. The EU has to take steps to ensure that energy is recognised as a global public resource and not as just another commodity to be bought and sold.
in writing. - I was disappointed that my own group's amendment on nuclear accident liability was not adopted. Nevertheless, the final Morgan report does contain much to commend it, and I welcome the addition of references to the proposed charter on energy consumers' rights. On balance, therefore, I was able to vote in favour of the report.
in writing. - (ET) I strongly support these amendments, as these strengthen free competition in the European Union, help keep prices at reasonable levels and at the same time allow consumers to exercise their freedom to change their electricity supplier any time wished. Furthermore this boosts cross-border electricity sharing and, with that, also protects states and consumers from sudden electricity shortages. I call for fast action in this field in eliminating unnecessary bureaucracy and burdens to enable EU electricity companies to act freely throughout the Union to strengthen free competition and to empower consumers to make conscious choices.
in writing. - (FR) I voted against this report, which in purporting to lay down common rules for the internal market in electricity is in fact proposing to dismantle the heritage of Europe's traditional operating networks.
Separating electricity production and electricity distribution will in my view provide no additional guarantees as to the efficiency, security or accessibility of the network, particularly in the present situation of a sustained growth in global electricity demand and major uncertainty over resources.
This latter factor calls for even greater structural investment in order to safeguard our supplies and promote research and innovation, a prospect that seems to be largely incompatible with the philosophy of strong competition and short-term profitability that underlies the decision to move towards the total deregulation of this sector.
The 'third way', which is supported by the French Socialists but regrettably was not adopted, appears to be a much more sensible solution since it allows us to preserve the patrimonial integrity of Europe's large energy groups while at the same time placing the organisation of electricity distribution in the hands of independent regulators.
Nevertheless, I welcome the progress that this report represents as far as consumer protection is concerned, particularly the introduction of rules for combating energy poverty and for ensuring transparency and accessibility to information for the end user.
Supplying electricity is not a trade but a mains service. The service must be provided to all stakeholders without interruption and with the lowest possible impact on the environment. This requirement is inconsistent with the risks involved in international trade by competing companies. Electricity will continue to be a scarce and vulnerable product in the future too, certainly now that fossil fuels are running out and as global warming continues.
That is why it is good that in many EU Member States it is the State or local authorities that have developed the power stations and electricity grids. Privatisation of these mains services is undesirable and risky. Their sale creates new owners and a monopoly on the transmission system. That system is a non-profit-making resource between production and sale, but ownership of it can be misused to impose a high toll on consumers and any competitors. Fixing electricity prices through the stock market leads to consumer prices that are much higher than production costs.
The EU Member States are right to look at how these risks should be combated. The situation varies greatly from one Member State to another. It is best that these issues are weighed up there. I am in favour of giving the Member States the greatest possible freedom, the third way referred to in the Glante amendment, but I am against this European directive as a whole.
in writing. - (FR) Obviously the real aim of this third energy package is not security of supply, the quality of the services being provided, price affordability or the ability of consumers freely to choose their supplier but rather the permanent dismantling of what is left of the old public electricity monopolies.
The determination being displayed by the Commission and by many Members of this House in wanting to impose 'patrimonial separation', in other words forcing 'historical' operators like EDF to give up ownership of their network, is quite unacceptable. The activities these companies are being accused of, namely restricting competitors' access to the network and deliberately limiting investment in infrastructure projects, have never in fact been proven. Neither is it clear how entrusting control of the network to a single operator that is not the electricity supplier can guarantee an appropriate and adequate level of investment, non-abuse of a key position or better congestion management.
This is why, though we have always defended the exclusive primacy of Member States over energy affairs, which is a strategic area of too great importance to be left to the Eurocrats, we will be supporting as the lesser of two evils the 'effective separation' solution being proposed by, among others, France and Germany. We shall also vote against those texts whose viewpoints we fundamentally reject.
in writing. - (PT) I could only vote in favour of this report. To say yes to all the forces for liberalisation of the electricity market is to say yes to a fairer, more competitive and more transparent market.
However, it is not only the correctness of this report, which places the consumer at the heart of the issue, that attracts me. With increasing energy prices and a lack of competition in national markets, there is a danger of increasing the number of citizens excluded from accessing energy. I therefore agree with the social concerns expressed as, for the first time, the concept of 'fuel poverty' has been defined, drawing attention to the importance of the Member States developing national plans which cover all citizens.
Given the current situation in the national energy markets within the EU, it is unacceptable for one company to both own the electricity network and also be responsible for the transmission of electricity, thus holding a de facto monopoly, as it can then block access to the market for new operators who, in many cases, are more competitive.
This document therefore courageously identifies the need to increase the level of transparency and competition within the energy sector, while effectively protecting the consumer from the consequences of a closed and inflexible market.
in writing. - (PT) I could only vote in favour of this report. To say yes to all the forces for liberalisation of the electricity market is to say yes to a fairer, more competitive and more transparent market.
However, it is not only the correctness of this report, which places the consumer at the heart of the issue, that attracts me. With increasing energy prices and a lack of competition in national markets, there is a danger of increasing the number of citizens excluded from accessing energy. I therefore agree with the social concerns expressed as, for the first time, the concept of 'fuel poverty' has been defined, drawing attention to the importance of the Member States developing national plans which cover all citizens.
Given the current situation in the national energy markets within the EU, it is unacceptable for one company to both own the electricity network and also be responsible for the distribution of electricity, thus holding a de facto monopoly, as it can then block access to the market for new operators who, in many cases, are more competitive.
This document therefore courageously identifies the need to increase the level of transparency and competition within the energy sector, while effectively protecting the consumer from the consequences of a closed market.
in writing. - (PT) This is another part of the third package of measures to liberalise the energy markets in the European Union, following on from the recommendations adopted by the European Parliament in June 2007. The rapporteur agrees with: the inclusion of stronger and more independent powers for the regulators; increased requirements for transparency in the market; an improved framework for cooperation at European level between national regulators as well as between transmission system operators; more emphasis given to the further development of interconnection capacity between Member States, and the proposal of ownership unbundling as the most effective, but not the only, means to encourage investments and avoid discrimination towards new entrants.
In other words, the European Union forced the privatisation of a sector that is strategic to economic development and is now trying to take steps to deal with the serious problems created by the economic groups that have taken over the sector. That is why the rapporteur himself raises some questions about the voluntary implementation of the codes and rules, arguing that they should be compulsory.
However, no one is admitting that the real solution would have been to retain a strong public sector in the area of energy, which is why we voted against this report.
in writing. - (DE) It was not only because of pressure from the Commission that E.ON and RWE sold off their transmission systems; due to the unbundling which has taken place, the strategic function of network access, namely to shut out new competitors, has largely been lost. Across Europe, there is a massive need for investment in old power plant and system infrastructure, some of which is decades old. As experience with the United Kingdom's radical rail privatisation has shown, investors have very little interest in upgrading infrastructure. It is quite possible that the new network access provisions aimed for will have the same effect. For that reason, I voted against the Vidal-Quadras report.
in writing. - (PL) The rapporteur has prepared a very good and thorough report.
I believe that in its present form, the European Parliament's proposal will enable work on integrating the Union's market in energy to continue. I trust it will prove possible to reach agreement on all cross-border issues.
in writing. - (PT) This is yet another part of this energy package. It concerns the establishment of the Agency for the Cooperation of Energy Regulators, which fits within a global strategy, defined by the European Commission and by the Council, to liberalise and regulate the energy sector, which they have termed the 'Energy Package'.
The strategy is always the same. First they privatise the public sector. Then problems arise and they create regulators, new bureaucracies and greater control for the major powers over what happens in each Member State.
According to the rapporteur (from the PPE-DE Group), we must go beyond the Commission's proposals and give this Agency more independence and more decision-making powers. The imposition of standards, codes, market rules and even decisions by higher authorities, serving the interests of economic groups, is a recurrent argument. The Agency will be a supranational institution with powers in a strategic area - namely energy - which has an effect across all sectors of society.
The consequences of interference in the political strategy and economy of each Member State could be serious. In this context we reject the report.
in writing. - Energy markets are increasingly taking on a pan-European nature and the proposed Agency for the Co-operation of Energy Regulators will play an important role as the markets develop. The Agency should have adequate powers to achieve its tasks and I was able to support the report which ensures these powers whilst guaranteeing the independence of national regulators.
in writing. - (PL) The rapporteur has prepared a very good and thorough report.
I believe that in its present form, the European Parliament's proposal will allow work on integrating the Union's market in energy to continue. It will also enable the Agency's competences regarding all cross-border issues to be strengthened. This should result in effective cooperation between the Member States.
in writing. - (PL) The number of accidents involving pedestrians rose by 5.7% in Poland last year, and the number of accidents involving cyclists rose by a considerable 16.8%. I support the report by Mr Ferrari, and believe it is essential to increase safety requirements. Nonetheless, we should also bear in mind that the cost of doing so must not be borne primarily by vehicle owners.
I represent the Lesser Poland Voivodship, which has the lowest accident rate in the country, at 7/100. Nonetheless, there are many accident black spots as a result of excessive traffic density and inappropriate road infrastructure.
in writing. - I consider this report another positive step forward in assisting pedestrians in the EU from the many injuries and fatalities caused by motor vehicle accidents. Indeed, 40 000 citizens die each year.
Improvements to vehicle design and improved car systems, including the pedestrian 'crumple zone' at the front of a car, are positive moves which need to be encouraged. Removal of bull-bars from vehicles for which they are not necessary or not intended - non-farm-working vehicles, for example, - is another instance of how the EU can be consistent as regards pedestrian-friendly enhancements.
I will support these issues in this vote and I consider it vital for pedestrians across the EU that more is done to improve the safety of pedestrians.
in writing. - I voted for this report because I support the development of passive and active safety systems that would reduce the impact of road accidents involving pedestrians and other vulnerable road users. Although a variety of factors may be responsible for accidents (speed, human error), the vehicle itself should be adapted to minimise impact during an accident. I support the report's obligations to lay down minimum requirements for the construction and functioning of vehicles and frontal protection systems.
However, I believe what is missing from this report is the massive opportunity to cooperate with developing and emerging countries. This is because the majority of road deaths, approximately 70%, occur in developing countries. Pedestrians account for 65% of deaths and 35% of pedestrian deaths are children. A country like India alone accounts for a massive 10% of total global road accident fatalities.
The EU must exchange and share with developing countries its expertise in road accident data collection and analysis, as well as the development of active and passive safety systems. There is a strong case for technology transfer from the EU to developing countries which could reduce road accidents and their impact on road users.
in writing. - (PL) I should like to highlight the importance of this report and congratulate the rapporteur on the outcome. It is a fact that 8 000 road users die every year in the European Union. The victims are mainly pedestrians and cyclists. A further 300 000 people are injured. This state of affairs involves personal tragedies and also has significant social and economic consequences. Accordingly, the Union's measures aimed at ensuring better protection for pedestrians and other vulnerable road users against injuries sustained in collisions with motor vehicles should be especially welcome.
As of October 2005 and pursuant to the provisions currently in force, certain vehicles have to pass a series of performance tests based on the recommendations of the Joint Research Centre. In addition, the Union is proposing to impose significantly stricter test requirements for motor vehicles placed on the European market after 2010. The report before us provides for linking active and passive safety measures, and anticipates the future introduction of anti-collision systems. To date, there is no effective system on the market providing for the protection of pedestrians in the case of collision, which is why the Commission is rightly encouraging industry to develop such a system. I also agree with the rapporteur that the technical possibilities of ensuring higher passive safety standards should be constantly monitored, as should possibilities relating to increased safety requirements.
in writing. - Every year thousands of pedestrians and cyclists across Europe are killed or injured in road accidents. European legislation has played an important part in reducing fatalities and injuries but it is important that standards are up to date. The proposals in this field are to be welcomed and I accordingly voted in favour of the Ferrari report.
in writing. - (SK) The statistics for EU road traffic accidents are alarming. It is estimated that every year as many as 8 000 vulnerable road users, pedestrians and cyclists, are killed, and 300 000 are injured. Up to 80% of road accidents happen in towns and villages where the speed limit is between 40 and 60 km/h. This indicates that not only speeding, but the quality of road infrastructure and, in particular, vehicle safety can be responsible for road accidents as well.
Calls for the use of public transport, walking and cycling as alternatives to the use of cars must be offset by measures aimed at lowering the number of injuries sustained. At the moment there are no collision avoidance systems on the market that are effectively able to identify pedestrians or other vulnerable road users in time.
I welcome, and I voted for, the report by the rapporteur, Mr Francesco Ferrari, on the proposal for a regulation on the protection of pedestrians and other vulnerable road users. The European car industry's ambition must be to sell cars that are not just technically very advanced and ecologically clean but also extremely safe.
In order to ensure a high level of safety in all circumstances, the compulsory installation of active brake assistance systems for all new vehicles as of 2009, envisaged in the Commission proposal, should not replace high-level passive safety systems, but should instead complement them.
I believe that this regulation will help to improve safety for all road users.
in writing. - (PT) Road safety is a priority of European transport policy, a real concern for political decision-makers and a mainstay for all citizens in the fight against the tragedies which, unfortunately, keep occurring all too frequently on Europe's roads. The Ferrari report aims to strengthen Community requirements in the area of safety and therefore to improve the safety of pedestrians. We cannot, as a result, hesitate in demanding maximum attention and the best instruments available to guarantee safety on our roads. In particular, it is vital that the legislative work continues to be as rigorous as possible and that the measures adopted are duly monitored and assessed in order to ensure that the necessary improvements are made in good time to prevent further tragedies. We welcome, in this report, the attempt to identify ways of making up for lost time and ensuring that the prevention systems proposed are the most correct and appropriate for victims of collisions with motor vehicles.
Finally, and because sometimes the devil is in the detail, our task is to ensure, even in the more technical areas, that the legislation we produce always offers the best means of protection for our citizens.
in writing. - (IT) I am voting in favour of the report by Mr Ferrari. I agree with the aim of this proposal to strengthen Community requirements aimed at improving the safety of pedestrians and other vulnerable road users in case of injuries resulting from a collision with a motor vehicle.
I believe that it is possible from both a time and a technical point of view to make rapid headway towards designing and implementing suitable means of adapting vehicles. I applaud in particular the introduction of an obligation to equip vehicles with a Brake Assist System (BAS), which will help to reduce the number of collisions between vehicles and pedestrians.
in writing. - I welcome this report because it strengthens existing legislation and yet again attempts to improve road safety, especially in the area of cyclists' and pedestrians' safety. Each year 8 000 people - pedestrians and cyclists - are killed and 300 000 injured on the roads of the EU.
A great number of these casualties can be avoided either by better driver training or by improved motor vehicle design. The introduction of brake assistance systems, the introduction of higher performance tests and a quicker implementation period should all help to reduce the carnage that happens every year on our roads.
I am particularly happy to see that those killers we know as bull bars will now have to pass the same performance tests on the vehicles on which they are intended to be installed, although for me the campaign to ban bull bars outright still goes on.
I congratulate the rapporter on his report and I look forward to a speedy conclusion with the Council on this issue.
in writing. - I wish to explain my vote in relation to the report by Francesco Ferrari on the protection of pedestrians and other vulnerable road users.
Although I support the worthy objectives of this report, for all of us want to reduce the shocking loss of life and injuries sustained on our roads, I believe the report requires a very quick timetable for implementation and I do not consider that this can be achieved.
Some quite radical requirements are being proposed and therefore the burden on industry will be too high if the proposals are introduced too quickly.
At a time of recession, we must all remember that our constituents need to protect their jobs and too hasty legislation can often damage this objective.
in writing. - (PL) I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council on the protection of pedestrians and other vulnerable road users (2007/0201).
At present, there are no anti-collision systems on the market capable of effectively identifying pedestrians and other vulnerable road users whilst complying with all the necessary conditions. I share the rapporteur's view that priority should be given to the introduction of measures to reduce the number of injuries, and above all, the number of fatalities amongst pedestrians and other vulnerable road users. It should be emphasised that the amendments tabled are aimed at tightening up the provisions of the regulation wherever possible. I voted in favour of the report, because I believe that it is important to monitor not only the development of technology to ensure active safety, but also to consider the possibility of introducing stricter provisions in the area of passive safety, relating to vehicle construction.
in writing. - (PL) Pedestrians and cyclists are often involved in road accidents. Protecting their lives represents a major challenge for the motor vehicle industry.
The Electronic Pedestrian Protection system (EPP) is an excellent solution. It reduces the severity of the consequences of colliding with a vehicle. Thanks to this system, the front portion of the vehicle absorbs the force of the impact, thus reducing the extent of the injuries suffered by the victim.
Another successful method of ensuring the safety of pedestrians is through an active vehicle bonnet, which has been installed in the C6. At the moment the pedestrian is hit, the engine cover automatically rises. Thanks to an impact detection sensor and a detonating mechanism, the bonnet rises by 65 millimetres in 0.40 seconds. A separate mechanism keeps the bonnet in a raised position despite the force of the impact, thus absorbing the energy created. In the case of a slight impact, protection is also provided by a part fitted with a shock absorber.
All vehicles should undergo as many tests as necessary in the interests of improving safety on the European Union's roads.
This report concerns some positive changes to the usual procedure between the European Commission and the European Parliament. Article 5a of amended Decision 1999/468/EC introduced the new regulatory procedure with scrutiny for measures of a general scope which seek to amend non-essential elements of a basic instrument adopted in accordance with Article 251 of the Treaty, inter alia by deleting some of those elements or by supplementing the instrument by the addition of new non-essential elements.
Following the screening of the existing legislation and on-going procedures, the European Commission presented this proposal covering 59 legislative acts to be adapted to the new regulatory procedure with scrutiny.
In its decision of 12 December 2007, the Conference of Presidents designated the Committee on Legal Affairs as the lead committee to deal with this comitology alignment and the specialised committees as opinion-giving committees. The Conference of Committee Chairs agreed on 15 January 2008 on the modalities of cooperation between the Committee on Legal Affairs and the other committees involved. This report therefore contains a limited number of amendments that were suggested by other committees in their opinions, received in the form of letters.
in writing. - (PL) I voted in favour of the report by Mr Galeote Quecedo on a proposal for a Council regulation opening and providing for the administration of autonomous Community tariff quotas on imports of certain fisheries products into the Canary Islands.
The report advocates lifting the common customs tariff on the import of certain fisheries products to the Canary Islands for the years 2007-2013. It should be noted that the provisions affected by the proposal expired on 31 December 2006. The proposal concerning the establishment of tariff-free quotas and the provisions for managing the latter complies with Article 299(2) of the Treaty on European Union, which provides for specific measures to assist the outermost regions.
I therefore voted in favour of this report, as I consider that the exceptional geographical situation of the Canary Islands in relation to the sources of supply of certain fishery products, which are essential for domestic consumption, entails additional costs for this sector. One way of remedying natural difficulties of this type, due to geographical location, is to temporarily suspend duties on imports of the products in question from third countries.
in writing. - (IT) I voted in favour of the Jäätteenmäki report on the statute of the European Ombudsman.
As a member of the European Parliament's Committee on Petitions, I have seen for myself that an enormous, and growing, number of citizens are turning to the Community institutions to appeal against the failure of Member States to comply with EU rules.
Very often the petitions submitted to Parliament, and examined by the committee responsible, cannot be deemed admissible. Here I would take up one key point: the office of the European Ombudsman must work harder and better on its external communications with citizens. Very often the ordinary person is unaware even of the existence of the Ombudsman, potentially a means of creating a more functional and efficient link with the EU institutions. The statute on which we are voting today sets out new mechanisms to bolster the effectiveness of the Ombudsman's work. It will be up to us MEPs to monitor the outcomes.
in writing. - (FR) I support the own-initiative report by Mrs Jäätteenmäki on the European Ombudsman's access to information, and the need for a clearer set of regulations, as it seeks to lay down more precise rules in this area.
According to the text the various bodies and institutions of the European Union must supply the Ombudsman with all the information asked for, whereas until now a document could be refused on the pretext of confidentiality.
Similarly, the obligation on officials to provide testimony 'pursuant to instructions from their administrations' is to be removed, while the official in question is to be required to tell the truth in all honesty.
Mrs Jäätteenmäki's proposals are aimed at strengthening the public's confidence in the activities of the European Ombudsman and as such they are worthy of implementation.